Citation Nr: 0906371	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for a heart disorder 
for accrued benefits purposes.

3.  Entitlement to service connection for Meniere's disease 
for accrued benefits purposes.

4.  Entitlement to service connection for a bilateral knee 
disorder for accrued benefits purposes.

5.  Entitlement to service connection for a bilateral 
shoulder disorder for accrued benefits purposes.

6.  Entitlement to service connection for sinusitis for 
accrued benefits purposes.
7.  Entitlement to a compensable rating for cavovarus feet, 
status post bilateral calcaneus osteotomy with excision of 
small exostosis of calcaneus and excision of the sural nerve 
of the right foot for accrued benefits purposes.

8.  Entitlement to a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from September 1960 to September 1980.  
The Veteran died in March 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  A chronic heart disorder is not demonstrated, based upon 
the evidence in the file at date of death, to have been 
incurred in service or as a result of any established event, 
injury, or disease during active service.

3.  Meniere's disease is not demonstrated, based upon the 
evidence in the file at date of death, to have been incurred 
in service or as a result of any established event, injury, 
or disease during active service.

4.  A chronic bilateral knee disorder is not demonstrated, 
based upon the evidence in the file at date of death, to have 
been incurred in service or as a result of any established 
event, injury, or disease during active service.

5.  A chronic bilateral shoulder disorder is not 
demonstrated, based upon the evidence in the file at date of 
death, to have been incurred in service or as a result of any 
established event, injury, or disease during active service.

6.  Chronic sinusitis is not demonstrated, based upon the 
evidence in the file at date of death, to have been incurred 
in service or as a result of any established event, injury, 
or disease during active service.

7.  The Veteran's service-connected cavovarus feet, status 
post bilateral calcaneus osteotomy with excision of small 
exostosis of calcaneus and excision of the sural nerve of the 
right foot, based upon the evidence in the file at date of 
death, was manifested by no more than slight pes cavus and 
mild incomplete paralysis to the right foot.

8.  A compensable rating has been assigned for a service-
connected disability and the claim for a 10 percent 
evaluation based upon multiple noncompensable service-
connected disabilities for accrued benefits purposes is moot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
heart disorder for accrued benefits purposes have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.1000 (2008).

2.  The criteria for entitlement to service connection for 
Meniere's disease for accrued benefits purposes have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.1000 (2008).

3.  The criteria for entitlement to service connection for a 
bilateral knee disorder for accrued benefits purposes have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.1000 (2008).

4.  The criteria for entitlement to service connection for a 
bilateral shoulder disorder for accrued benefits purposes 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.1000 (2008).

5.  The criteria for entitlement to service connection for 
sinusitis for accrued benefits purposes have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.1000 (2008).

6.  The criteria for a 10 percent rating, but no higher, for 
cavovarus feet, status post bilateral calcaneus osteotomy 
with excision of small exostosis of calcaneus and excision of 
the sural nerve of the right foot for accrued benefits 
purposes have been met.  38 U.S.C.A. §§ 1155, 5121 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.1000, 4.71a, Diagnostic Codes 
5278, 8524 (2008).

7.  The appeal for entitlement to a 10 percent evaluation 
based upon multiple noncompensable service-connected 
disabilities for accrued benefits purposes is moot.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.324, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant in 
correspondence dated in May 2006.  That letter notified her 
of VA's responsibilities in obtaining information to assist 
in completing her claims and identified her duties in 
obtaining information and evidence to substantiate the 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  A notice as to these 
matters was issued in March 2006.  The Board finds the notice 
requirements pertinent to the issues addressed in this 
decision have been met.  VA examinations were scheduled 
subsequent to VA's receipt of the Veteran's claim, but he 
died before examinations could be performed.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Accrued Benefits Claims

VA law provides that where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and servicemembers' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
or her death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid will, upon the death of such person, be paid as 
defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.1000(a) (2008).

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death, in support of a 
claim for VA benefits pending on the date of death.  
38 C.F.R. § 3.1000(d)(4).  A claim for VA benefits pending on 
the date of death means a claim filed with VA that had not 
been finally adjudicated by VA on or before the date of 
death.  Such a claim includes a deceased beneficiary's claim 
to reopen a finally disallowed claim based upon new and 
material evidence or a deceased beneficiary's claim of clear 
and unmistakable error in a prior rating or decision.  Any 
new and material evidence must have been in VA's possession 
on or before the date of the beneficiary's death.  38 C.F.R. 
§ 3.1000(d)(5).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that an accrued benefits claim is 
derivative of the Veteran's claim and that an accrued 
benefits claimant cannot be entitled to a greater benefit 
than the veteran would have received had he lived.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 
102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 
(1997) (holding that "the substance of the survivor's claim 
is purely derivative from any benefit to which the veteran 
might have been 'entitled' at his death [and gives the 
survivor] the right to stand in the shoes of the veteran and 
pursue his claim after his death.").  

VA records show that service treatment records have been 
associated with the Veteran's claims file.  A VA examination 
was performed in November 1980.  
A November 1980 rating decision established service 
connection for bilateral cavovarus feet, postoperative status 
bilateral calcaneus osteotomy with excision of small 
exostosis or calcaneus and excision of the sural nerve of the 
right foot.  A noncompensable rating was assigned effective 
from October 1, 1980.  

On February 27, 2006, the RO received private medical 
correspondence addressing the Veteran's medical problems.  An 
informal claim was sent to VA by the Veteran's service 
representative on March 2, 2006, requesting entitlement to 
service connection for a heart disorder, a bilateral foot 
disorder, Meniere's disease, a bilateral knee disorder, a 
bilateral shoulder disorder, a back disorder, and a sinus 
disorder.  VA correspondence dated March 13, 2006, scheduled 
the Veteran for examinations related to his claims for April 
11, 2006.  Private medical records were submitted in March 
2006 noting the Veteran's homebound status, limitation of 
activities of daily living, and pain from cancer.  
Correspondence received on March 20, 2006, provided a list 
the Veteran's present medical care providers.  Records show 
that subsequently, in March 2006, the Veteran died as a 
result of metastatic lung cancer.  The appellant's 
application for VA benefits was received on April 10, 2006.  
The Board finds that a claim for accrued benefits was timely 
filed and that the issues developed for appellate review must 
be decided based upon the evidence in VA's possession on or 
before the date of the beneficiary's death.  



Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection can be granted for certain diseases, 
including cardiovascular-renal disease, if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  Where a veteran served 90 days or more 
of continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

The Federal Circuit has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that medical opinions stating only the 
possibility of medical causation are too general and 
inconclusive to well ground a claim.  Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).  The Court has also held that the 
Board is not always required to accept the credibility of a 
medical opinion which is based upon an inaccurate factual 
history.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  The 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability may be 
considered as evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of heart disease or 
Meniere's disease.  Reports show the Veteran complained of 
knee and right shoulder pain over the course of his military 
career, but that X-rays revealed a normal appearance of the 
bones and soft tissues of the right knee.  A November 1967 
remote duty physical examination report noted the Veteran 
stated he had been informed during basic training that he had 
arthritis of the knees and that he stated he had experienced 
occasional episodes of right shoulder pain since 1962.  He 
also reported that he had an episode of chest pain and 
shortness of breath in 1967 with treatment with Zacterin, but 
denied any recurrence.  An examination revealed a normal 
clinical evaluation of the sinuses and heart.  There was a 
positive Bench sign to the right knee.  The examiner noted a 
moderately severe loss of auditory acuity at the 4000 and 
6000 ranges on the left.  A September 1973 report noted an 
examination revealed tenderness over the maxillary and 
frontal sinuses and provided a diagnosis of sinusitis.

At his retirement examination in March 1980 the veteran 
complained of shortness of breath upon exertion on the job, 
with symptoms occurring over the past two to three years.  He 
stated he had seen a physician on "Johnson Island" who 
attributed the symptoms to smoking.  He reported he had 
diagnoses of arthritis to the knees and bursitis of the right 
shoulder.  An examination revealed a normal clinical 
evaluation of the sinuses, ears, heart, and upper and lower 
extremities.  An EKG (electrocardiogram) was normal.  An 
April 1980 addendum noted a maximal treadmill evaluation was 
negative.  The examiner's impression was chest pain, etiology 
undetermined but not felt to be cardiac in origin and most 
likely musculoskeletal.  

In an October 1980 application for VA benefits the Veteran, 
in essence, requested entitlement to service connection for 
the residuals of corrective foot surgery.  VA examination in 
November 1980 included diagnoses of hypesthesia to the right 
hand of undetermined etiology and discomfort of the feet 
related to congenital cavovarus feet and possibly due to a 
corrective surgical procedure in 1966.  

In correspondence dated in February 2006 the Veteran's 
private physician, R.J.S., M.D., noted he had followed the 
Veteran for a number of years and that he had a history of 
coronary artery disease manifested by myocardial infarction 
and percutaneous transluminal coronary angioplasty in 1999.  
The physician stated that it was at least as likely as not 
that his heart condition started in service.  It was also 
noted that, in regard to his hearing problems and episodes of 
vertigo, the Veteran had a chronic hearing impairment that 
went back years and that it sounded as though this had 
started in service.  He had also had episodes of vertigo and 
all that could be said was that they occurred occasionally.  
The physician stated that the Veteran had ongoing problems 
with his knees and had undergone bilateral arthroscopic 
surgery.  It was further noted that he had surgery on his 
shoulders and that it seemed he had knee pain and right 
shoulder problems during service.  

Based upon the evidence in the file at date of death, the 
Board finds that chronic disabilities due to a heart 
disorder, Meniere's disease, a bilateral knee disorder, a 
bilateral shoulder disorder, and sinusitis are not 
demonstrated to have been incurred in service or as a result 
of any established event, injury, or disease during active 
service.  VA regulations require that the determination as to 
these accrued benefit claims must be based upon the evidence 
in the file at the date of death and the Court has held that 
the Board is prohibited from making medical etiology 
determinations based on its own medical judgment.  See 
38 C.F.R. § 3.1000; Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The Board notes that the service treatment records in the 
file include evidence of a single episode of treatment for 
sinusitis and occasional complaints of knee and right 
shoulder pain ranging over a 20-year career, but do not 
include medical reports showing diagnoses of sinusitis, knee, 
or right shoulder disabilities considered to be chronic 
during active service.  A hearing loss disability for VA 
compensation purposes was not demonstrated upon retirement 
examination audiometric findings in March 1980 and, while 
records show audiology studies during his military career 
revealed decreased left ear hearing acuity, the available 
record does not include a present diagnosis of Meniere's 
disease.  The records also show the Veteran complained of an 
episode of chest pain, but that a March 1980 EKG study and an 
April 1980 report found studies demonstrated the chest pain 
to be most likely musculoskeletal in origin.  

The Board also notes that the Veteran did not include the 
issues of entitlement to service connection for a heart 
disorder, Meniere's disease, a bilateral knee disorder, a 
bilateral shoulder disorder, or sinusitis in his original 
October 1980 application for VA compensation benefits.  These 
matters were not addressed upon VA compensation and pension 
examination in November 1980 and there was no evidence of 
treatment nor a continuity of symptomatology for knee or 
shoulder problems for many years after service.  There was 
also no evidence of a diagnosis of Meniere's disease nor a 
present diagnosis of chronic sinusitis in the file at the 
date of the Veteran's death.  

The Board notes that the statements the Veteran appears to 
have provided to his private physician as to treatment and 
evaluations for chest pain and hearing, knee, and right 
shoulder problems is consistent, to some extent, with the 
medical information recorded during active service.  The 
Veteran is considered competent to provide evidence as to 
certain symptoms obvious to a lay person, but he is not 
competent to provide diagnoses or opinions as to etiology.  
See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  

Although in a February 2006 statement the Veteran's private 
physician noted a history of coronary artery disease that at 
least as likely as not started in service and hearing, knee, 
and right shoulder problems that appeared to have started 
during service, the physician provided no rationale for these 
etiology opinions and there is no indication service 
treatment records were considered.  The physician's opinion 
as to a cardiovascular disease having started during service 
is unequivocal; however, it is also inconsistent with the 
available service treatment records and the April 1980 report 
indicating a single episode of chest pain as most likely to 
have been musculoskeletal in origin.  The statements provided 
as to knee and a right shoulder disorders are too equivocal 
and inconclusive to warrant significant probative weight.  

The Board finds that, in this case, based upon the evidence 
in the file at the date of death, the March and April 1980 
service department findings and the absence of apparent 
treatment for a heart disorder, Meniere's disease, a 
bilateral knee disorder, a bilateral shoulder disorder, and 
sinusitis for many years after service are persuasive.  It is 
unfortunate that the Veteran died before additional medical 
opinions could be obtained; however, the Board may not submit 
its own medical judgment as to any relationship between 
symptoms recorded during service and the development of 
disabilities after service.  Therefore, the claims for 
entitlement to service connection for accrued benefits 
purposes must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the accrued benefit claims.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).
When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

527
8
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity:

  Bilateral
50

  Unilateral
30

All toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads:

  Bilateral
30

  Unilateral
20

Great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008).

 
Normal ankle motion.  38 C.F.R. § 4.71, Plate II (2008).
Internal popliteal nerve (tibial).
852
4
Paralysis of:
Rating

Complete; plantar flexion lost, frank 
adduction of foot impossible, flexion and 
separation of toes abolished; no muscle in 
sole can move; in lesions of the nerve high in 
popliteal fossa, plantar flexion of foot is 
lost
40

Incomplete:

  Severe
30

  Moderate
20

  Mild
10
38 C.F.R. § 4.124a, Diagnostic Code 8524 (2008).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2008).

In this case, service treatment records show that in May 1966 
the Veteran complained of a two year history of his feet 
turning in and an examination revealed cavus varus feet.  
Subsequently he underwent bilateral calcaneal osteotomies.  
Retirement examination in March 1980 revealed decreased 
pinprick sensation to the lateral aspect of the right foot 
and bilateral calcaneal osteotomy scars.  

On VA examination in November 1980 the Veteran complained 
that his feet bothered him.  The examiner noted his gait was 
somewhat flatfooted with no brisk heel strike.  The feet 
appeared to be of the cavovarus variety with a high arch and 
a rather prominent heel in varus.  He was able to walk on 
heel and toes and invert and evert the feet while standing.  
There was good muscle strength about the feet and ankles.  
Range of motion studies revealed bilateral ankle dorsiflexion 
to about 20 degrees and plantar flexion to 45 degrees.  The 
diagnoses included hypesthesia to the right hand of 
undetermined etiology and discomfort of the feet related to 
congenital cavovarus feet and possibly due to a corrective 
surgical procedure in 1966.  

A November 1980 rating decision established service 
connection for bilateral cavovarus feet, postoperative status 
bilateral calcaneus osteotomy with excision of small 
exostosis or calcaneus and excision of the sural nerve of the 
right foot.  A noncompensable rating was assigned effective 
from October 1, 1980, under the criteria of Diagnostic Code 
5278.  

In his March 2006 informal claim the Veteran provided no 
indication of any present symptoms due to his foot problems.  
A February 2006 statement from his private physician noted 
only that he had a claim related to foot pain, but that he 
had no additional information as to that disorder.  

Based upon the evidence in the file at the date of death, the 
Board finds the Veteran's service-connected cavovarus feet, 
status post bilateral calcaneus osteotomy with excision of 
small exostosis of calcaneus and excision of the sural nerve 
of the right foot was manifested by no more than slight pes 
cavus and mild incomplete paralysis to the right foot.  There 
is no evidence a great toe was dorsiflexed, that there was 
any limitation of dorsiflexion at the ankle, nor that there 
was definite tenderness under metatarsal heads.  Therefore, a 
compensable rating under the criteria of Diagnostic Code 5278 
is not warranted.

The Board finds, however, that service treatment records 
indicate that the Veteran underwent excision of the right 
sural nerve and that his retirement examination revealed a 
decreased pinprick sensation to the lateral aspect of the 
right foot.  While it is unclear if this symptom continued 
throughout the Veteran's lifetime, a review of the evidence 
of record indicates the hypesthesia noted upon VA examination 
in November 1980 may have been incorrectly attributed to the 
right hand.  Applying all reasonable doubt in the appellant's 
favor, the Board finds a compensable 10 percent rating, but 
no higher, is warranted for mild incomplete paralysis under 
the criteria of Diagnostic Code 8524.  

Evaluation Under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2008).

In this case, service connection was established for 
cavovarus feet, status post bilateral calcaneus osteotomy 
with excision of small exostosis of calcaneus and excision of 
the sural nerve of the right foot and posthumously for 
accrued benefit purposes for minimal degenerative changes to 
the lumbar spine.  As noted above, the Board now finds that 
the criteria for a compensable 10 percent rating for mild 
incomplete paralysis of the right foot have been met.  
Therefore, the claim for entitlement to a 10 percent 
evaluation under 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected disabilities is moot.


ORDER

Entitlement to service connection for a heart disorder for 
accrued benefits purposes is denied.

Entitlement to service connection for Meniere's disease for 
accrued benefits purposes is denied.

Entitlement to service connection for a bilateral knee 
disorder for accrued benefits purposes is denied.

Entitlement to service connection for a bilateral shoulder 
disorder for accrued benefits purposes is denied.

Entitlement to service connection for sinusitis for accrued 
benefits purposes is denied.

Entitlement to a 10 percent rating, but no higher, for 
cavovarus feet, status post bilateral calcaneus osteotomy 
with excision of small exostosis of calcaneus and excision of 
the sural nerve of the right foot for accrued benefits 
purposes is granted, subject to the regulations governing the 
payment of monetary awards.

The appeal for entitlement to a 10 percent evaluation based 
upon multiple noncompensable service-connected disabilities 
for accrued benefits purposes is denied.


REMAND

A review of the record shows the appellant was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate her claim in May 2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  

In this case, the appellant contends that the Veteran's death 
due to metastatic lung cancer was incurred as a result of his 
exposure to Agent Orange, petrochemicals, or radiation during 
active service.  A death certificate noted the immediate 
cause of death was metastatic lung cancer.  In correspondence 
dated in April 2006 the Veteran's private physician noted, in 
essence, that service on an island involved in nuclear 
testing, unloading planes that carried Agent Orange, and 
exposure to potential carcinogens in the form of fuels raised 
the question as to whether these activities were associated 
with his having developed lung cancer.  No etiology opinion 
was provided.

The appellant also stated in correspondence dated in February 
2007 that the Veteran had served on "Johnston Island" from 
February 1968 to February 1969.  Service treatment records 
show he reported he received medical care while serving on 
"Johnson Island" and also include copies of DD Form 1141, 
Record of Exposure to Ionizing Radiation, with no recorded 
entries of exposure.  VA reports included in the record 
indicate that Agent Orange was first shipped to Johnston 
Island for storage and subsequent destruction beginning in 
1972.  Public records (available at 
http://www.globalsecurity.org/wmd/facility/johnston_atoll.htm
) also indicate the atoll became contaminated with plutonium 
through two aborted missile launches during high altitude 
nuclear weapons testing in 1962.  

The Veteran's DD Form 214 shows he had over 16 years of 
service as a fuel supervisor and over two years of service as 
a precision measuring equipment technician.  He also had over 
two years of foreign service.  The Veteran's service 
personnel records, however, have not been obtained and the 
Board finds that appropriate action should be taken to obtain 
any available records and, if warranted, to verify exposure 
to ionizing radiation or Agent Orange.  

VA regulations provide that in claims involving radiation 
exposure a request will be made for any available records 
concerning exposure to radiation, including but not limited 
to the veteran's Record of Occupational Exposure to Ionizing 
Radiation or other records which may contain information 
pertaining to a radiation dose in service, and that all such 
records will be forwarded to the Under Secretary for Health, 
who is responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  See 
38 C.F.R. § 3.311(a)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to 
obtain the Veteran's service personnel 
records.  All efforts to obtain such 
records through official channels must 
be documented in the record.

2.  If, and only if, information received 
indicates the Veteran actually served on 
"Johnston Island" during or after 1962 
the claim should be appropriately 
developed under the provisions of 
38 C.F.R. § 3.311, to include a request 
for information about possible exposure 
to radiation to the service department 
offices responsible for maintaining such 
information and referral for a radiation 
dose estimate by the Under Secretary for 
Health.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the appellant and her 
attorney should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


